Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-13 and 15-18 are examined herein. 

Response to Arguments
 Applicant’s arguments with respect to the drawing and claim objections are persuasive, in view of the amended specification. Applicant’s amendments have removed the drawing and claim objections.  
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 112 are persuasive, in view of the amended claim language. However, the claim amendments have introduced new issues under 35 U.S.C 112(b). See below for a detailed explanation. 
Applicant's arguments regarding the claim rejections under 35 U.S.C 103 have been fully considered but they are not persuasive. 
Applicant argues that the amended claim 1 limitations of “wherein the expanders including each include low thermal expansion elements, high thermal expansion elements alternating axially with the low thermal expansion elements such that each high thermal expansion element is axially interposed between two low thermal expansion elements” is not taught by Friedland. The examiner respectfully disagrees. Axially, according to Merriam-Webster, is defined as “situated around, in the direction of, on, or along an axis”. Therefore, the 
Additionally, Applicant argues that the amended claim 1 limitation of “a terminal closing element covering the low thermal expansion elements and the high thermal expansion elements, and a fastening member axially securing the low thermal expansion element and the high thermal expansion element to the terminal closing element” is not taught by Friedland. The examiner respectfully disagrees. As shown in Fig. 5 and Fig. 7, Friedland does teach a terminal closing element (46) covering the low thermal expansion elements and the high thermal expansion elements (as best shown in Figs. 5 and 7, element 46 covers the entire assembly of high and low expansion elements from a right-to-left point of view; in other words, a person on the right-hand side of 46 in Fig. 5 would not be able to see any of the expanders because they are covered by 46 from this perspective), and a fastening member (66, 68) axially securing the low thermal expansion element and the high thermal expansion element to the terminal closing element (the outer element is directly secured to 46 via 66 and 68, and the inner elements are indirectly secured to 46 via their connections to the outer element). The examiner suggests changing “terminal elements” in line 18 to “terminal parts”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the low thermal expansion element and the high thermal expansion element” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests changing this limitation to either “the low thermal expansion elements and the high thermal expansion elements” or “each low thermal expansion element and each high thermal expansion element”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copper US 4131510, in view of Friedland US 3661708.
Regarding claim 10, Cooper discloses a nuclear reactor (Fig. 1), comprising: 
a vessel (10) that houses a core (12) immersed in a primary fluid in the vessel for cooling the core, the core including a bundle of fuel elements (14) that extend along respective parallel longitudinal axes and that are each provided with an active part (middle of 14), a head (top part of 14), and, between the active part and the head, expanders (26) arranged radially in a direction perpendicular to the respective parallel longitudinal axes (each expander 26 acts radially around each of the fuel assemblies 14, in a direction perpendicular to the longitudinal axes of the fuel assemblies 14); 
wherein the expanders (26), when a predetermined temperature is exceeded, engage with each other to space the fuel elements from one another and radially expand the core (when a predetermined temperature is exceeded, as is known in the art, the fuel elements 14 will expand radially outwards, and the expanders 26, because they are radially flexible, can accommodate this expansion, thus expanding the core radially outwards: “The pads 26a are provided with compressible means, such as Belleville or other type springs 44, which are compressed or relaxed as the case may be between adjacent fuel elements 14,” col. 3, ll. 34-37)
wherein each fuel element (14) of the bundle of fuel elements is provided with a plurality of expanders (26, 26) that project radially from a shaft of the fuel element and are angularly spaced around the respective parallel longitudinal axis of the fuel element (Fig. 3).
Cooper is silent with respect to the expanders being high and low thermal expansion elements. 
Friedland, however does teach this. Friedland is in the same art area of nuclear reactors (abstract) and teaches: 	
wherein the expanders each include low thermal expansion elements (50), high thermal expansion elements (48) alternating axially (radial axis) with the low thermal expansion elements such that each high thermal expansion element is axially interposed between two low thermal expansion elements (as shown in Figs. 5-8, each element 48 is in between two elements 50; while these Figures only show a single element 48 for simplicity, Friedland discloses that there are multiple concentric cylinders of each of 48 and 50: “a plurality of concentric hollow cylinders 48 having high coefficients of thermal expansion, and a like plurality of concentric hollow cylinders 50 having low coefficients of thermal expansion, the strips of high and low coefficients of thermal expansion being disposed in alternate relationship,” col. 2, ll. 70-75), 
a terminal closing element (46) covering the low thermal expansion elements and the high thermal expansion elements (as best shown in Figs. 5 and 7, element 46 covers the entire assembly of high and low expansion elements from a right-to-left point of view; in other words, a person on the right-hand side of 46 in Fig. 5 would not be able to see any of the expanders because they are covered by 46 from this perspective), and a
fastening member (66, 68) axially securing the low thermal expansion element and the high thermal expansion element to the terminal closing element (the outer element is directly secured to 46 via 66 and 68, and the inner elements are indirectly secured to 46 via their connections to the outer element), 

wherein the low thermal expansion elements alternately engage with the high thermal expansion elements (“the strips of high and low coefficients of thermal expansion being disposed in alternate relationship,” col. 2, ll. 73-75) to amplify radial expansion of terminal elements (upper and lower portions of 48, 50 + 52, 54) of the expanders which, when a predetermined temperature is exceeded, engage with each other to space fuel portion from one another (when the temperature increases past a setpoint, the upper and lower portions of elements 48, 50 along with their connections 52, 54 to each other engage with each other, increasing the spacing of fuel portions from each other: col. 3, ll. 9-24).
Accordingly, one of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to modify the expanders of Cooper with the high and low thermal coefficient strips of Friedland to achieve the same predictable results of a nuclear reactor with expanders that improves the response to high temperatures by increasing the negative feedback of the fuel assembly and improving the safety factor of the reactor (Col. 1, line 15-17).
Regarding claim 11, the above-described combination of Cooper and Friedland teaches all the elements of the parent claim. Cooper further discloses wherein each head of the bundle of fuel elements includes multiple peripheral faces (the heads are 3-dimensional and include 
Regarding claim 12, the above-described combination of Cooper and Friedland teaches all the elements of the parent claim. Cooper discloses wherein for each fuel element of the bundle of fuel elements, radial expansion of the expanders (26) flexes the shaft of the fuel element and spaces the active parts of the fuel elements (Col. 3 ln 34-37), thereby expanding the core by radially moving respective feet of the fuel elements, positioned at respective lower axial ends of the fuel elements, while respective heads of the fuel elements, positioned at respective upper axial ends of the fuel elements, remain substantially stationary.
According to Applicant’s remarks filed 03/22/2021, that one having ordinary skill in the art would know that, in use, when the expanders radially expand (as a consequence of a temperature increase), the expanders accordingly act on the shaft of the fuel element. Because the shaft of the fuel element is blocked at the head, the foot moves radially (or rotates) with respect to the vertical axis A of the shaft. One having ordinary skill in the art would also know, then, that as the shaft flexes radially, the foot moves outward radially and the head remains stationary (Pg. 12). Examiner notes that the “thereby expanding the core by radially moving respective feet of the fuel elements” is a non-limiting “thereby” clause interpreted according to MPEP 2111.04, which is further supported by Applicant’s statements on the record that the recited foot movement will naturally occur following expansion of expanders. 
Additionally, Examiner notes that it was well-known in the art at the time Applicant’s invention was made for fuel element feet to be capable of rotation, e.g., see US 4851186 at col. 
Regarding claim 13, the above-described combination of Cooper and Friedland teaches all the elements of the parent claim. Cooper further discloses; wherein expansion of the expanders spaces the fuel elements (Col. 3 ln 34-37), thereby expanding the core by rotation of the fuel elements around respective feet of the fuel elements effective to radially move the respective feet, positioned at respective lower axial ends of the fuel elements (Fig. 1: feet located at lower axial ends of fuel assemblies), with respective heads of the fuel elements positioned at respective upper axial ends of the fuel elements (Fig. 1: heads located at upper axial ends of fuel assemblies) and spaced from one another (Fig. 1: upper ends of fuel assemblies spaced apart from each other by load pads 26); said peripheral heads acting on flexible containment elements (Fig. 1 and Fig. 3: restraints 28 about the core radial periphery which act on flexible compressible means 44 of load pads 26a). 
According to Applicant’s remarks filed 03/22/2021, that one having ordinary skill in the art would know that, in use, when the expanders radially expand (as a consequence of a temperature increase), the expanders accordingly act on the shaft of the fuel element. Because the shaft of the fuel element is blocked at the head, the foot moves radially (or rotates) with respect to the vertical axis A of the shaft. One having ordinary skill in the art would also know, then, that as the shaft flexes radially, the foot moves outward radially and the head remains stationary (Pg. 12). Examiner notes that the “thereby expanding the core by rotation of the fuel elements around respective feet of the fuel elements effective to radially move the respective feet…” is a non-limiting “thereby” clause interpreted according to MPEP 2111.04, which is 
Regarding claim 15, the above-described combination of Cooper and Friedland teaches all the elements of the parent claim. Cooper further discloses wherein each one of the expanders (26) extends perpendicular to the respective parallel longitudinal axis of the respective fuel element (26 extends perpendicular to y-axis of 14).
Claim 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copper US 4131510, in view of Friedland US 3661708 and Berte et al. US 4851186.
Regarding claim 12, the above-described combination of Cooper and Friedland teaches all the elements of the parent claim. Cooper discloses wherein for each fuel element of the bundle of fuel elements, radial expansion of the expanders (26) flexes the shaft of the fuel element and spaces the active parts of the fuel elements (Col. 3 ln 34-37), thereby expanding the core by radially moving respective feet of the fuel elements, positioned at respective lower axial ends of the fuel elements, while respective heads of the fuel elements, positioned at respective upper axial ends of the fuel elements, remain substantially stationary.
This combination does not explicitly state that the lower portions of the fuel assemblies rotate. 
However, it was already known in the art at the time the invention was made to provide a fuel assembly with a lower rotatable portion, as evidenced by Berte, who teaches that such rotation was conventional: "In prior art designs of cores of fast neutron nuclear reactors, the feet of the assemblies are free to rotate about the axis of the pillar," (col. 1, II. 55).
The skilled artisan would have been motivated to utilize the lower portion rotation taught by Berte in order to, for example, make it easier to inspect and manipulate the assembly feet for repair or replacement if damaged. Accordingly, the skilled artisan would have been aware of the benefits of this conventional arrangement. 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, does not teach or suggest (in the manner recited) axially interposed Z-shaped low thermal expansion elements and parallelepiped shaped high thermal expansion elements, a terminal closing element that radially projects to an outside of the high/low thermal expansion elements and low thermal expansion elements having an axially bent radially external terminal part engaged with the radial extension and a high thermal expansion element having a radially internal end engaged with the radially internal end of the first low thermal expansion element. 
However, prior to a Notice of Allowance, Examiner has identified two issues with claim 10 that must be resolved. Examiner did not initially point out these issues in the Non-Final Rejection, and thus formal rejections are not being made. 
In line 18 of claim 10, “terminal elements” should be changed to “terminal parts” to ensure proper antecedent basis with the Specification (“terminal part 56,” page 8, portions or parts thereof. 
Fig. 5a of the instant application shows terminal parts 56 engaging with each other prior to expansion, but claim 10 recites in line 19 that “the expanders which, when a predetermined temperature is exceeded, engage with each other” which implies that the expanders are NOT engaged with each other prior to the exceeded temperature. Examiner suggests reciting that the terminal parts shift laterally relative to each other, as shown in Figure 5b. Alternatively, the Specification at the top of page 9 describes this as a “radial displacement” relative to each other. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646